Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16, 19-30, and 32-35 are pending in this application. Claims 16, 19, 23, 25, 30, 32, and 34-35 are amended and claims 18-19 and 31 are canceled by applicant’s amendment filed 18 May 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 19-29, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 16, it recites “comparing a likelihood ratio of an approximation to a model distribution of data over the initial distribution to a random variable.” The term “a model distribution” is never described in the specification; the term is simply used with wording similar 
The examiner disagrees with the applicant’s assertion in the remarks filed 18 May 2021 that “model distribution” would be understood because “the terms ‘model’ and ‘distribution’ are simple, well-known terms, whether used alone or together” (p. 6). Combining two terms creates a new term, the meaning of which is not necessarily known or understood. This is particularly true for words such as “model,” which have multiple common meanings. As an example, the terms “set” and “activation” are simple and well-known, but if someone created the new term “a set activation,” others would not understand the meaning without a definition or explanations. In the remarks, the applicant merely asserts that the meaning of “model distribution” is easily understood, but offers no definition or explanation of its meaning.
Although the term “likelihood ratio” may be known in the art, there is no description in the specification as to how it is applied to “an approximation to a model distribution of data over the initial distribution.” The specification merely repeats this wording without any further description, and the applicant has not offered any further explanation of the meaning in the remarks. So the likelihood ratio is indefinite in the context of the present claim.
As explained in MPEP 2173.05(a): “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be 
Regarding Claim 23, it recites “obtain a set of samples from a model distribution of data by rejection sampling” (line 5). In the same manner as for claim 16, the term “a model distribution” is never described in the specification; the term is simply used with wording similar to that of the present claim. A person of ordinary skill in the art would not know what is meant by a model distribution or what it is, and therefore would not know how to obtain samples from it by rejection sampling, so they would not be able to make and/or use the invention.
Regarding Claim 24 and 26-28, they recite “the model distribution” in the same manner as claim 23.
Regarding Claims 19-22, 25, and 29, they are rejected as being dependent on a rejected base claim.
Regarding Claim 35, it recites “wherein the prior probability is associated with the eigenphases of a unitary, and the initial estimate of the prior probability distribution is updated so as to determine at least one of the eigenphases and a rotation angle and an exponent of the unitary that define a quantum circuit that includes a rotation gate based on the determined rotation angle and a controlled gate based on the unitary and the determined exponent.” The .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19-29, 32, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, it recites “comparing a likelihood ratio of an approximation to a model distribution over the initial distribution to a random variable.” As described above with respect to 35 U.S.C. 112(a), the specification never explains the term “likelihood ratio” in the context of “an approximation to a model distribution over the initial distribution,” so it cannot be determined what the term “likelihood ratio” means in the present claim. The present limitation itself is also ambiguous and therefore further indefinite—it is unclear which of the elements recited are part of the ratio and which elements are part of the comparison. For example, is the 
Regarding Claim 19, it recites “wherein the model distribution is selected so as to correspond to a data distribution.” This implies that the model distribution was previously selected, and that the method in which it was selected is being further limited. However, there has been no previous recitation of selecting the model distribution, so it is unclear what is being further limited by the present claim. And the term “model distribution” is indefinite as detailed above. Due to the present claim’s dependence on claim 16 and inclusion of all of the limitations of claim 16, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 20, it recites “the selected samples from the data distribution and the model distribution” (lines 3-4). However, there has been no previous selection of samples from either the data distribution or the model distribution, so it cannot be determined what the selected samples are or how anything is determined based on the selected samples. In addition, due to the present claim’s dependence on claim 16 and inclusion of all of the limitations of claim 16, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 21, it is rejected as being dependent on a rejected base claim. Due to the present claim’s dependence on claims 16, 19, and 20 and inclusion of all of the limitations of claims 16, 19, and 20, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 22, it recites “wherein the comparison is based on a ratio of the data distribution to a product of the scaling constant and the model distribution for each sample of the model distribution.” It is unclear if “the comparison” refers to the “comparing” step in claim 16 or to some other comparison. The examiner is also unable to make sense of the present limitation, and it does not seem compatible with the “comparing” of claim 16. A ratio is generally understood to be a quantitative relation between two quantities. But the “ratio” of the present claim involves two distributions, which each presumably include multiple quantities. The term “each sample of the model distribution” is further indefinite because there has been no previous mention of the model distribution containing any samples, and the term “model distribution” is indefinite as detailed above. For all of these reasons, as well as the present claim’s dependence on claim 16, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 23, it recites “obtain a set of samples from a model distribution of data by rejection sampling” line 5). As described for claim 16, the term “a model distribution” is indefinite, so obtaining a set of samples from a model distribution is also indefinite, as is the limitation that follows, “based on the obtained set of samples, update at least one of the stored biases and weights of the Boltzmann machine” (emphasis added). Since the meaning of these limitations is so unclear, the examiner is unable to make a meaningful interpretation of them for examination under prior art.
Regarding Claim 24, it recites “wherein the model distribution is a mean-field distribution, a product distribution that minimizes an α-divergence with a Gibbs state or a linear combination thereof.” Since “the model distribution” is indefinite as described above, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 25, it recites “the stored biases and weights are updated based on a gradient associated with at least one of the stored weights and biases using the obtained set of samples.” Since the obtained set of samples is indefinite as described for claim 23, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 26, it recites “the processor receives a set of training vectors, wherein the set of samples from the model distribution is obtained by rejection sampling based on the training vectors. Since the set of samples is indefinite as described for claim 23, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 27, it recites “the processor obtains the set of samples from the model distribution by rejection sampling.” This limitation appears redundant to claim 23, which also 
Regarding Claim 28, it recites “the at least one memory stores computer-executable-instructions that cause the processor to obtain the set of samples from the model distribution by rejection sampling and update at least one of the stored biases and weights of the Boltzmann machine.” Since the set of samples is indefinite as described for claim 23, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 29, it is rejected as being dependent on a rejected base claim.
Regarding Claim 32, it recites “wherein one or more of the initial estimates of the prior probability distribution, the estimated posterior probability distribution, or the estimated prior probability distribution is updated based on the determined mean and covariance.” The present phrase recites the initial estimates of the prior probability distribution in the plural, but claim 30 recites only one initial estimate of a prior probability distribution, so it cannot be determined what the other initial estimates of the prior probability distribution might be. In addition, the term “the estimated prior probability distribution” lacks antecedent basis. Claim 1 includes “an initial estimate of a prior probability distribution,” as also recited by the present claim. But it claim 30 does not recite “an estimated prior probability distribution,” and it is unclear how this term differs from the initial estimate of a prior probability distribution.” For the purposes of examination under prior art, the examiner can only interpret the present claim to mean wherein 
Regarding Claim 34, it recites “provide a final estimate from among updated estimates associated with the plurality of scaling constants.” The term “a final estimate” is indefinite because it cannot be determined what it is an estimate of, i.e. what quantity or entity is being estimated. It is also unclear what the “updated estimates associated with the plurality of scaling constants” because there claim 30 includes only a single updated estimate, the updated estimate is not recited as being associated with scaling constants (at least because the scaling constants are recited in the present claim, not in claim 30). For these reasons, the examiner is unable to make a meaningful interpretation of the present limitation for examination under prior art.
Regarding Claim 35, it recites “wherein the prior probability is associated with the eigenphases of a unitary, and the initial estimate of the prior probability distribution is updated so as to determine at least one of the eigenphases and a rotation angle and an exponent of the unitary that define a quantum circuit that includes a rotation gate based on the determined rotation angle and a controlled gate based on the unitary and the determined exponent.” As described above with respect to the enablement requirement, the original disclosure does not appear to describe the eigenphases in relation to the initial estimate of the prior probability distribution. It also does not describe how updating the initial estimate determines eigenphases and/or a rotation angle and an exponent of a unitary, nor does it explain how such a process defines a quantum circuit that includes a rotation gate based on the determined rotation angle and a controlled gate based on the unitary and the determined exponent. The only mention of a rotation gate and a controlled gate are in the present claim, so there is no description of how the recited method is implemented. Because the examiner is unable to determine what the elements 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30 and 32-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 30, it recites a method, comprising “accepting samples from the data set based on rejection sampling; and updating the initial estimate to obtain an estimated posterior probability distribution based on the accepted samples. Rejection sampling is a mathematical relationship or calculation and therefore an abstract idea. Updating the initial estimate is a mental process of judgement or evaluation that simply looks at data and comes up with other data. This judicial exception is not integrated into a practical application because the only result of the method is the “updating”—coming up with data in a mental process. Nothing practical is performed with the data. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited processor is a generic computing component and therefore not significantly more than the abstract idea. The only other elements are the steps of receiving an initial estimate of a prior probability distribution associated with a data set; and obtaining the data set associated with the initial estimate of the 
Regarding Claim 32, it recites “determining a mean and covariance of the accepted samples, wherein one or more of the initial estimates of the prior probability distribution, the estimated posterior probability distribution, or the estimated prior probability distribution is updated based on the determined mean and covariance.” A mean and covariance are mathematical relationships, so the present claim recites an abstract idea. There are no other limitations, so nothing integrates the abstract idea into a practical application and the present claim does not recite anything that is significantly more than the abstract idea.
Regarding Claim 33, it recites “the processor is configured to receive a scaling constant and the rejection sampling is based on the scaling constant.” As described for claim 30, the rejection sampling is a mathematical relationship or calculations and therefore an abstract idea. Receiving a constant is mere data gathering, which is insignificant extra-solution activity. There are no other limitations, so nothing integrates the abstract idea into a practical application and the present claim does not recite anything that is significantly more than the abstract idea.
Regarding Claim 34, it recites further limitations on the rejection sampling and providing a final estimate of claim 30, so it recites an abstract idea without significantly more for the same reasons.
Regarding Claim 35, it recites “the prior probability is associated with the eigenphases of a unitary, and the initial estimate of the prior probability distribution is updated so as to determine at least one of the eigenphases and a rotation angle and an exponent of the unitary that define a quantum circuit that includes a rotation gate based on the determined rotation angle and a controlled gate based on the unitary and the determined exponent.” The recited association is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al. (U.S. 2015/0389552, hereinafter “Min”).
Regarding Claim 23, Min teaches an apparatus (fig. 3A; ¶ [0019]), comprising:
at least one memory storing a definition of a Boltzmann machine, including numbers of layers, biases associated with hidden and visible layers, and weights (fig. 3A; ¶ [0019] – [0021], [0046], and [0053]); and
a processor (¶ [0053]).
 As described above with respect to 35 U.S.C. 112(b), the remaining limitations of the present claim cannot be interpreted in a meaningful way for examination under prior art.
Regarding Claim 29, Min teaches wherein the processor is a programmable logic device (¶ [0053] – [0054]—the processor may be implemented as a programmable computer that executes stored instructions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Martino, Luca, and Joaquín Míguez (“Generalized rejection sampling schemes and applications in signal processing,” Signal Processing 90.11 (2010): 2981-2995; hereinafter “Martino”).
Regarding Claim 30, Martino teaches a method, comprising:
with a processor (pp. 2392-2393, section 8.2—it is obvious that the 10,000 simulations and other calculations described by Martina are performed by a computer with a processor), receiving an initial estimate of a prior probability distribution associated with a data set; obtaining the data set associated with the initial estimate of the prior probability distribution; accepting samples from the data set based on rejection sampling; and updating the initial estimate to obtain an estimated posterior probability distribution based on the accepted samples (p. 2983, section 2.3, Rejection Sampling and pp. 2988-2989, section 6.1, Generalization of the ARS method).
Regarding Claim 32, Martino teaches determining a mean and covariance of the accepted samples, wherein one or more of the initial estimates of the prior probability .

Response to Arguments
Applicant’s arguments filed 18 May 2021 have been fully considered. Some of the previous rejections under 35 U.S.C. 101 and 112 have been withdrawn or are rendered moot. Note, however, the remaining rejections and additional rejections necessitated by the applicant’s amendment, as detailed above.
Regarding enablement under 35 U.S.C. 112(a), the examiner disagrees with the applicant’s assertion that the terms “likelihood ratio” and “model distribution” would be understood by a person of ordinary skill in the art. The applicant argues that that “model distribution” would be understood because “the terms ‘model’ and ‘distribution’ are simple, well-known terms, whether used alone or together” (remarks, p. 6). Combining two terms creates a new term, the meaning of which is not necessarily known or understood. This is particularly true for words such as “model,” which have multiple common meanings. As an example, the terms “set” and “activation” are simple and well-known, but if someone created the new term “a set activation,” others would not understand the meaning without a definition or explanations. In the remarks, the applicant merely asserts that the meaning of “model distribution” is easily understood, but offers no definition or explanation of its meaning.
Although the term “likelihood ratio” may be known in the art, there is no description in the specification as to how it is applied to “an approximation to a model distribution of data over 
As explained in MPEP 2173.05(a): “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).” The meaning of the terms “likelihood ratio” in the recited context and “model distribution” are not made clear and precise by the original disclosure.
The rejection above also explains why Claim 35 lacks enablement for its recitation of  “wherein the prior probability is associated with the eigenphases of a unitary, and the initial estimate of the prior probability distribution is updated so as to determine at least one of the eigenphases and a rotation angle and an exponent of the unitary that define a quantum circuit that includes a rotation gate based on the determined rotation angle and a controlled gate based on the 
Regarding the rejections of many of the claims as being indefinite under 35 U.S.C. 112(b), the examiner agrees that the amended “initial distribution of data” in the claims is definite, and the rejections under 35 U.S.C. 112(b) pertaining to this term have been withdrawn. The examiner explains above that the term “likelihood ratio” is indefinite because the specification never explains the term “likelihood ratio” in the context of “an approximation to a model distribution over the initial distribution” (see claim 16, for example), so it cannot be determined what the term “likelihood ratio” means in the context of the claims. Additional parts of the limitation in claim 16 containing the likelihood ratio is also ambiguous and therefore further indefinite—it is unclear which of the elements recited are part of the ratio and which elements are part of the comparison. For example, is the intended meaning “a likelihood ratio of an approximation” that is compared to “a model distribution over the initial distribution to a random variable,” and what would that mean? Is the likelihood ratio “an approximation : a model distribution,” or “an approximation to a model distribution : the initial distribution,” or something else? The examiner described the ambiguity and indefiniteness of this limitation in the previous Office Action, and the applicant did not address the issue in the remarks filed 18 May 2021.

Regarding the rejections under 35 U.S.C. 101, the examiner agrees that as amended, claims 16 and 19-29 recite significantly more than an abstract idea. However, Claims 30 and 32-35 still recite mental processes and mathematical relationships without significantly more, so they remain rejected under 35 U.S.C. 101. The applicant briefly argues that “the pending claims recite particular steps and configurations that improve deep learning systems such as Boltzmann machines and are thus patentable” (remarks, p. 8). However, none of claims 30 and 32-35 recite a Boltzmann machine or a deep learning system or any kind, much less an improvement to such a system. As such, they do not recite improvement of any technology or integrate the abstract idea into a practical application.
Regarding the rejections under 35 U.S.C. 102, the applicant argues that Min does not teach rejection sampling or updating stored biases based on rejection sampling as recited by claims 23 and 29. However, the limitations reciting these elements are indefinite to an extent that the examiner is unable to interpret them in a meaningful way. So it cannot be determined if Min or any other prior art teaches the present limitations. Min is cited to teach the limitations of claims 23 and 29 that can be interpreted in a definite way. Similarly, new prior art reference Martino is cited to teach the definite limitations of claims 30 and 32. The lack of prior art rejections for the remaining limitations and claims of the application does not necessarily indicate that the subject matter is allowable or not taught by the prior art; it reflects the fact that the examiner is unable to determine allowability because it is not possible to determine a meaningful interpretation of the claimed subject matter.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125